[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 08-11093                 FEBRUARY 9, 2009
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                 D.C. Docket No. 08-00025-CV-OC-10GRJ

VANESSA WADE,


                                                           Plaintiff-Appellant,

                                  versus

UNITED STATES OF AMERICA,
FEDERAL BUREAU OF PRISONS,
DR. IVAN L. NEGRON,
MARK A. JOHNSON,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (February 9, 2009)

Before TJOFLAT, DUBINA and PRYOR, Circuit Judges.
PER CURIAM:

      Vanessa Wade appeals the dismissal without prejudice of her complaint

against the Bureau of Prisons and two of its employees, Dr. Ivan L. Negron and

Unit Manager Mark Johnson of the Coleman Federal Correctional Complex. See

42 U.S.C. § 1983. The district court ruled that Wade failed to exhaust available

administrative remedies under the Prison Litigation Reform Act. 42 U.S.C. §

1997e(a). We affirm.

      Section 1997e(a) provides that “[n]o action shall be brought with respect to

prison conditions under section 1983 of this title . . . by a prisoner confined in any

jail, prison, or correctional facility until such administrative remedies as are

available are exhausted.” We review de novo the dismissal of an action for failure

to exhaust. Johnson v. Meadows, 418 F.3d 1152, 1155 (11th Cir. 2005). A district

court may dismiss sua sponte a complaint if it “is frivolous, malicious, or fails to

state a claim upon which relief may be granted.” 28 U.S.C. § 1915A.

      The Bureau of Prisons provided a administrative grievance procedure, and

Wade failed to comply with that procedure. The three-step procedure required

Wade to file a grievance at the institution where she was incarcerated and, if the

request was denied, to appeal to the regional office and then the Office of General

Counsel. 28 C.F.R. §§ 542.14(a), 542.14(a)(b). An inmate may file a grievance



                                            2
directly with the regional office if the inmate “reasonably believes the issue is

sensitive” and, if the regional office finds the request not sensitive, the inmate is

permitted to re-initiate the process at the institutional level. Id. § 542.14(d). Wade

filed a “sensitive” grievance with the regional office and was instructed by that

office to “file a request or appeal at the appropriate level via regular procedures.”

When Wade appealed to the Office of General Counsel, that office also told Wade

to “first file a BP-9 request through the institution for the Warden’s review and

response before filing an appeal.” Because documents attached to Wade’s

complaint establish that she did not exhaust administrative remedies, the district

court did not err when it dismissed Wade’s complaint summarily. See Jones v.

Bock, 549 U.S. 199, 213–15, 127 S. Ct. 910, 920–21 (2007).

      The dismissal of Wade’s complaint is AFFIRMED.




                                            3